Title: To James Madison from Thomas Sandford, 1 August 1806
From: Sandford, Thomas
To: Madison, James



Sir,
Campbell County Kentucky Augt. 1 1806

I have not been able untill this moment to Obtain from Colo. Anderson the necessary certificate for procuring a patent for one of my neighbours on the warrants and vouchers herewith Inclosed.  Be so obliging to have a Patent issued and forward it to me with all convenient dispatch by mail.  Its expected that the patent will Issue in the name of Cornelius R Sidam agreeable to a power of attorney which is inclosed herewith.
Never since the settlement of our State have we been visited with Such a drought,  many of our rich and heretofore fertile fields of Corn cannot produce us ten bushells to the acre,  to this misfortune we have to add another equally serious,  our wheat Rye, and meadows were very generally destroyed in May last by what in our State is called the Army worms which generally visit us once in Seven years committing great ravages on almost every Species of herbage.
If you have seen a paper printed in our state, Intituled the Western world, you cannot but have discovered the toast given to Mr: Monroe,  at this meeting there were but seven persons two or more of which I know did not approve.
I think I can safely venture to say that Nineteen twentieths of the people of this State will support you at the next presidential election.  I am sure they will make those who are candidates for electors unequivocally declare for you before they will support them.  I am dear Sir very respectfully your Obt. Hle Ser

Thomas Sandford

